DOMENGEAUX, Judge.
For the reasons stated in the companion case of Mrs. Bettye Gray Corley, Individually and as the Administratrix of the Successions of Guy Monroe Corley and Bryan Monroe Corley v. Gene Allen Air Service, Inc., and Oliver James Hunt, et al, 425 *787So.2d 781 (La.App. 3rd Cir.1982), it is Ordered, Adjudged, and Decreed that the summary judgment granted in favor of Gene Allen Air Services, Inc. and O.J. Hunt be and the same is hereby reversed.
It is further Ordered that this case be remanded back to the trial court for proceedings not inconsistent with this opinion.
All costs on appeal are assessed against Gene Allen Air Services, Inc. and O.J. Hunt.
REVERSED AND REMANDED.